       Case 1:19-cv-00708-DAD-EPG Document 60 Filed 08/24/20 Page 1 of 3


 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
   PROJECT SENTINEL, a California non-profit            Case No. 19-CV-00708 DAD-EPG
 9 corporation,
                                                        ORDER RE FEDERAL RULE OF CIVIL
10                         Plaintiff,                   PROCEDURE 25(a)
11
               v.                                       (ECF No. 59)
12
   MEYER KOMAR; JEANETTE KOMAR; and
13 SARAH KOMAR,

14                         Defendants.
15

16          Plaintiff, Project Sentinel, filed this fair housing case against Defendants Meyer Komar,

17 Jeanette Komar, and Sarah Komar on May 20, 2019. (ECF No. 1.) Defendant Meyer Komar,

18 proceeding pro se, filed an answer to the complaint on August 8, 2019. (ECF No. 8.) The other two

19 defendants, Jeanette Komar and Sarah Komar, did not file an answer and default has been entered

20 against them. (ECF No. 16.)

21          On August 6, 2020, the Court held a telephonic status conference to discuss the mental

22 capacity of Meyer Komar and how to proceed in this matter, including whether the Court should

23 appoint a guardian at litem for Mr. Komar. (See ECF Nos. 54, 57, 58.) This conference was set in

24 response to letters received from Jeanette Komar, defaulted co-defendant and the wife of Mr.

25 Komar, indicating that Mr. Komar was seriously ill and may be mentally incompetent. (See ECF

26 Nos. 54, 52.) Jeanette Komar was invited to attend the conference in her capacity as a family

27 member of Mr. Komar to discuss the issue of whether Mr. Komar should be deemed incompetent

28 and whether there are other non-party family members who may be willing to serve as Mr. Komar’s


                                                       -1-
         Case 1:19-cv-00708-DAD-EPG Document 60 Filed 08/24/20 Page 2 of 3


 1 guardian ad litem in this case going forward. (ECF No. 54.) Neither Mr. Komar, Jeanette Komar,

 2 nor any other defendant appeared at the conference. (See ECF Nos. 57, 58.)

 3          During the conference, the Court and Plaintiff’s counsel discussed the appropriate way to

 4 proceed in this matter, including whether Plaintiff wished to proceed with the Court’s previous

 5 order awarding sanctions against Mr. Komar (see ECF No. 51), seek further information regarding

 6 the information in Jeanette Komar’s letter regarding Mr. Komar, or pursue possible appointment of

 7 a guardian ad litem. The Court granted the parties leave to file, by August 20, 2020, a response

 8 regarding the issues discussed during the conference. (See ECF No. 58.)

 9          On August 20, 2020, Plaintiff filed a response. (ECCF No. 59.) In this response, Plaintiff

10 states that counsel conducted an online search regarding Mr. Komar and located a recent obituary

11 for an individual named Meyer Komar, which was posted by a funeral home. (Id.) The date of death

12 is apparently not listed in the obituary. Plaintiff also represents that its counsel has not received any

13 communication from Jeanette Komar or anyone else on behalf of Mr. Komar confirming his death.

14 (Id.) Plaintiff indicates that it will proceed on the assumption that Mr. Komar has passed away.

15          Under Federal Rule of Civil Procedure 25(a), “[i]f a party dies and the claim is not

16 extinguished, the court may order substitution of the proper party,” upon the motion for substitution

17 “by any party or by the decedent’s successor or representative.” Fed. R. Civ. P. 25(a)(1). If such

18 “motion is not made within 90 days after service of a statement noting the death, the action by or

19 against the decedent must be dismissed.” Id. If “the right sought to be enforced survives [a party’s

20 death] only to or against the remaining parties, the action does not abate, but proceeds in favor of or

21 against the remaining parties. The death should be noted on the record.” Fed. R. Civ. P. 25(a)(2).

22 \\\

23 \\\

24 \\\

25 \\\

26 \\\

27 \\\

28 \\\


                                                         -2-
       Case 1:19-cv-00708-DAD-EPG Document 60 Filed 08/24/20 Page 3 of 3


 1          Plaintiff indicates that it is considering how to proceed in this case and that it will file a

 2 request for substitution under Rule 25(a) or other appropriate relief as soon as possible and within

 3 the 90-day time limit of Rule 25(a)(1). IT IS ORDERED that Plaintiff is directed to do so.

 4

 5         IT IS SO ORDERED.

 6
        Dated:     August 24, 2020                               /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -3-
